Citation Nr: 0637959	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Propriety of the termination of disability compensation 
benefits from October 1, 1998.

2.  Entitlement to an effective date earlier than April 17, 
2002, for the resumption of disability compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1996.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 decision by the RO.

On October 29, 2003, the veteran testified at a hearing held 
at the Cleveland RO before the undersigned Board member.

Pursuant to Board actions in April 2004 and July 2005 this 
case was remanded for further development.  That development 
has been accomplished, and the case is now before the Board 
for further consideration.


FINDINGS OF FACT

1.  By an October 1996 rating decision, service-connected 
disability compensation was awarded.  

2.  A VA examination was scheduled for June 25, 1998, to 
determine continued entitlement, but the veteran failed to 
report.

3.  The RO thereafter proposed discontinuance of compensation 
benefits effective from October 1, 1998; notice of the 
discontinuance was sent to the veteran in September 1998.

4.  A letter of inquiry about the veteran's willingness to 
report for an examination was mailed by the RO in June 1999.

5.  All notices were sent to the veteran's address as 
provided by him with his claim; only the June 1999 letter was 
returned as undeliverable by the United States Postal Service 
because no forwarding order was on file.

6.  The veteran received treatment at a Toledo VA facility as 
early as March 1998, but evidence of record does not show the 
address he provided to VA.

7.  A new claim for compensation was not received until April 
17, 2002.


CONCLUSIONS OF LAW

1.  The veteran's running award of compensation benefits was 
properly terminated effective October 1, 1998.  38 C.F.R. 
§ 3.655(c) (2006).  

2.  An effective date earlier than April 17, 2002 for 
reinstatement of the veteran's monthly compensation is not 
warranted.  38 C.F.R. § 3.158 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to an October 1996 decision by the Roanoke, 
Virginia, Regional Office, the veteran was granted service 
connection for sinusitis with nasal polyps with an evaluation 
of 30 percent effective March 2, 1996; service connection for 
bronchial asthma with an evaluation of 10 percent effective 
March 2, 1996; and service connection for residuals of a left 
inguinal hernia with a noncompensable evaluation effective 
March 2, 1996.  Because the veteran had received a large lump 
sum separation payment in March 1996, his monthly 
compensation benefit was being withheld until the lump sum 
payment had been recouped.  The veteran failed to report for 
a June 1998 reexamination.  After required notices were sent, 
the veteran's monthly compensation benefit was terminated 
effective October 1, 1998.

In April 2002 the veteran filed a claim with the Cleveland, 
Ohio, Regional Office for service connection for sleep apnea 
as secondary to his service-connected sinusitis and bronchial 
asthma.   In a December 2002 decision by the RO, that claim 
was granted with a 50 percent evaluation effective April 17, 
2002.  In January 2003 the veteran filed a claim for 
reinstatement of his prior monthly compensation benefit 
effective back to the termination date of October 1, 1998.  
By a January 2003 decision, the RO granted reinstatement of 
the veteran's benefit, effective from April 17, 2002.  This 
was consistent with the veteran's successful claim for 
service connection for sleep apnea, which included current 
medical evidence of his service-connected disabilities.  

The veteran testified that he moved from his Virginia Beach 
address to the Toledo, Ohio, area during June 1996; that 
during November/December 1996 he and his wife purchased a 
house in Perrysburg, Ohio; that he sent a change of address 
to VA in December 1996; and that he never received the notice 
of the June 1998 examination appointment, or the notices sent 
in connection with termination of his compensation benefit.  
He contends that, because he filed a VA Form 10-10 
Application for Medical Benefits in April 1997 at the Toledo 
VAMC's Outpatient Clinic, and subsequently received 
treatment, which included a June 1998 polypectomy, VA was 
aware of his current address in Perrysburg, Ohio, at the time 
the notice of the examination appointment and subsequent 
notices of termination of his benefit were sent from the 
Roanoke RO to his former Virginia Beach, Virginia, address 
during 1998.  Therefore, he asserts that termination of his 
monthly compensation benefit was not proper, and that his 
benefit should have been reinstated back to the effective 
date of termination, October 1, 1998.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

On January 13, 2003, the veteran filed a claim with the 
Cleveland RO for reinstatement of his VA benefits effective 
back to the termination date of October 1, 1998.  No VCAA 
notice letter was sent at that time, apparently because the 
RO was able to render a quick and partially favorable 
decision.  In its January 29, 2003, award letter, the RO 
partially granted the veteran's claim by reinstating his 
benefits with an effective date of April 17, 2002.  In 
connection with the veteran's appeal wherein he challenged 
the propriety of the termination of his benefits, and the 
failure to reinstate his benefits back to October 1, 1998, 
the veteran was sent a statement of the case (SOC) in May 
2003 which informed the veteran of the evidence necessary to 
establish his claim.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was notified of 
his responsibility to send information describing additional 
evidence for VA to obtain along with any necessary releases.  
He was notified of the criteria for establishing an effective 
date.  He was also notified of the regulations applicable to 
failure to report for a examination, and of the regulation 
providing for the handling of abandoned claims.  VCAA notice 
letters with similar content were sent to the veteran in June 
2004 and August 2005.  In an April 2006 supplemental 
statement of the case (SSOC), the RO additionally informed 
the veteran of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for determining 
the propriety of the decision to terminate his benefits and 
to establish an earlier effective date for reinstatement of 
his benefits, none of the required notices was provided to 
the veteran until after the RO entered its January 2003 
decision on his claim.  
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As events transpired, the RO issued the veteran a partially 
favorable decision within a few days of his claim.  As noted 
above, the veteran has now been provided with notices that 
are in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was not afforded a VA 
examination in connection with the present appeal because 
evaluation of the veteran's disabilities was not an issue.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

As noted above, the veteran was granted service connection 
for sinusitis and asthma by way of a rating decision from the 
Roanoke RO dated in October 1996.  The veteran was assigned a 
30 percent rating for his sinusitis and a 10 percent rating 
for his asthma.  He was notified of the rating action, at his 
Virginia Beach address, in October 1996.

In 1998 the RO arranged for the veteran to be reexamined to 
assess the status of his disabilities.  The veteran was 
scheduled for a VA examination in June 1998.  Notice of the 
scheduled examination was sent to the veteran's Virginia 
Beach address. The notice was not returned as undeliverable.

The veteran failed to report for the examination.  The RO 
wrote to him in June 1998 and informed him that it proposed 
to terminate his disability compensation benefit as of 
October 1, 1998.  The veteran was asked to contact the RO 
within 60 days.  The letter was sent to the Virginia Beach 
address and was not returned as undeliverable.

There was no response from the veteran and the RO notified 
him in September 1998 that his disability compensation 
benefits would be terminated, effective from October 1, 1998.  
This letter was sent to the Virginia Beach address and was 
not returned as undeliverable.  The veteran's disability 
compensation benefits were discontinued as a result of his 
failure to report for the physical examination.  See 
38 C.F.R. § 3.655(c) (2006).

The RO again wrote to the veteran in June 1999. The RO 
reviewed the current state of the veteran's disability 
compensation benefits and the reason why the benefits had 
been terminated.  The veteran was asked if he was willing to 
report for a physical examination.  The letter was sent to 
the same Virginia Beach address as provided by the veteran on 
his original claim form and the other items of correspondence 
sent by the RO.  This letter was returned to the RO in June 
1999.  The Postal Service stamped on the envelope that the 
authorized forwarding period had expired.  A printed note on 
the envelope indicated that there was no forwarding order on 
file.

There is a presumption of regularity that, in mailing the 
notice to the veteran at his last known address on the date 
on which the notice was issued, the Roanoke RO discharged its 
official duty.  This presumption can only be overcome by 
clear evidence that the RO's regular mailing practices were 
not regular or that they were not followed.  Evidence of the 
nonreceipt of the mailing does not establish the "clear 
evidence" needed to rebut the presumption of regularity of 
the mailing.  In order to rebut the presumption of 
regularity, it is necessary to establish not only that the 
mailing was returned as undeliverable but that there were 
other possible and plausible addresses available to the RO at 
the time of the notice.  See generally Davis v. Principi, 17 
Vet. App. 29 (2003); see also Crain v. Principi, 17 Vet. App. 
182 (2003).

The Board notes that the October 1996 letter from the Roanoke 
RO to the veteran notifying him of the grant of service-
connected benefits emphasized the need for him to keep the RO 
informed of any change of address.  A VA Form 572 Request for 
Change of Address/Cancellation of Direct Deposit was 
enclosed.  The veteran testified in October 2003 that he sent 
a change of address notice to VA during December 1996 because 
he recalled having been directed to send one if his address 
changed.  He also testified that he had no proof that he had 
sent it.
 
The veteran testified that he relocated to the Toledo, Ohio, 
area in June 1996.  He further testified that he and his wife 
purchased a home in Perrysburg, Ohio, in the November-
December 1996 time frame.  He said that he provided a number 
of changes of address cards to different sources at that 
time.

The Board notes that the record shows that the Roanoke RO was 
having difficulty in locating the veteran's service medical 
records.  An attempt to contact the veteran by telephone on 
August 27, 1996, resulted in no answer, so a letter was sent 
to the veteran at his Virginia Beach address.  He responded 
with a telephone call on September 3, 1996, informing that 
his records were sent to his reserve unit in Ohio.  He 
confirmed his current Virginia Beach address, but made no 
mention of his plans to relocate permanently to Ohio.  

The veteran further testified that he sought VA healthcare in 
April 1997 at a VA facility in Toledo, Ohio, and that during 
early 1998 he started receiving treatment at a VA facility, 
including sinus surgery in June 1998.  He submitted a copy of 
a VA Form 10-10 dated in April 1997 wherein he applied for VA 
medical benefits that showed his Perrysburg, Ohio, address.  
There is no date stamp on the copy to show that the form was 
received at a VA facility.  The veteran also submitted a copy 
of a letter from VA notifying him of his enrollment in the 
Department of Veterans Affairs Healthcare System, dated in 
December 2000.  Subsequently, records from the VA were 
obtained which show the veteran's treatment from as early as 
March 25, 1998, at a Toledo VA facility.  (The records show a 
Perrysburg, Ohio, address for the veteran as of the date the 
records were printed in 2005; they do not reflect that the 
veteran had provided the Perrysburg, Ohio address 
contemporaneous with the treatment.)  To demonstrate that VA 
does make mistakes in the handling of its mail, the veteran 
also testified and submitted evidence that recent mailings 
from the Cleveland RO contained typographical errors in his 
address.

Based on the evidence of record, the Board finds that the 
presumption of regularity of the Roanoke RO's mailing 
practice has not been overcome.  Each letter sent to the 
veteran in 1998 was mailed to the veteran's address of record 
with the Roanoke RO, and only the June 1999 letter was 
returned to the RO as undeliverable.  The Board also notes 
that, while the evidence does tend to show that the veteran 
likely had his new Perrysburg, Ohio, address entered into the 
Veterans Health Administration system as early as April 1997, 
that system, although part of the Department of Veterans 
Affairs, is separate and independent from the Veterans 
Benefits Administration that oversees the claims and benefits 
process.  There is nothing in the treatment records or 
otherwise to suggest that the veteran informed the Roanoke 
RO, or for that matter the Cleveland RO, of a new address.  
The veteran's obligation was to ensure that his change of 
address was registered with the RO as he was instructed to do 
originally.  There is nothing of record showing that the 
veteran did not receive the Roanoke RO's letters (except for 
the one in June 1999), particularly the ones that are 
pertinent to the issues before the Board.

The Board also determines that the Roanoke RO complied with 
the procedures outlined in 38 C.F.R. § 3.655(c) relating to 
termination of the veteran's monthly compensation benefit for 
his failure to report for the June 1998 reexamination.  The 
provisions of 38 C.F.R. § 3.655(c) govern the circumstances 
when a claimant does not report for a VA examination when the 
issue is continuing eligibility.  In the present case, as 
discussed above, the veteran is presumed to have received the 
notice of the June 1998 reexamination appointment because it 
was not returned to the RO as undeliverable.  Pursuant to 
§ 3.655(c), he was issued a pretermination notice on July 24, 
1998, with a proposed date for stopping benefits of October 
1, 1998, and he was given 60 days to reply with his 
willingness to report to a rescheduled examination, or 
present new evidence why his benefit should not be stopped.  
Inasmuch as that letter was not returned to the RO as 
undeliverable, it is also presumed to have been delivered to 
the veteran.  Accordingly, because the veteran did not reply 
to that letter, his monthly compensation benefits were 
properly stopped effective October 1, 1998.

Additionally, the veteran's claim was considered to be 
abandoned because of his failure to reply within one year 
from the date of the July 24, 1998, letter notifying him of 
his failure to report to the scheduled reexamination.  In 
that event, compensation can not be reinstated earlier than 
the date of filing a new claim.  See 38 C.F.R. § 3.158 
(2006).   In the present case, the Board determines that the 
Cleveland RO properly recognized the date of filing the 
veteran's new claim for additional service-connected 
benefits, April 17, 2002, as the effective date for granting 
reinstatement of his terminated benefits.  

The Board notes that there are some equities in favor of the 
veteran's position.  Because his monthly compensation benefit 
was not coming directly to him in the form of a check or 
direct deposit, but was being withheld for recoupment against 
his lump sum separation payment, the veteran would not have 
noticed that his benefits had stopped as of October 1, 1998.  
The evidence of record tends to support that the veteran did 
not learn about the termination of his benefits until after 
he filed his new claim for additional service-connected 
benefits with the Cleveland RO in April 2002.  The veteran's 
testimony also tends to show that he is a responsible 
professional who usually handles his personal affairs in a 
prudent manner.  Nevertheless, as explained above, the Board 
has decided this case based on applicable law and 
regulations.  The Board is bound by the law, and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 vet. App. 416, 425 (1994). 


ORDER

Termination of the veteran's monthly compensation benefit 
from October 1, 1998, was proper.

An effective date for reinstatement earlier than April 17, 
2002, is not warranted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


